 SAGAMORE SHIRT CO.437Sagamore Shirt Company d/b/a Spruce Pine Manu-facturing CompanyandAmalgamated Clothing,WorkersofAmerica,AFL-CIO.Case11-CA-2319June 30,1967SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn June 22, 1965, the National Labor RelationsBoard issued its Decision and Order,' finding thatthe Respondent had engaged in and was engaging inunfair labor practices in violation of Section 8(a)(5)and (1) of the National Labor Relations Act, asamended. On the Charging Party's Petition forReview and on the Board's Petition to Enforce anOrder, the United States Court of Appeals of theDistrict of Columbia Circuit entered an opinion anddecree on June 27, 1966, and remanded theproceeding to the Board for further consideration ofthe supervisory status of the floorladies. On Sep-tember 20, 1966, the Board issued its OrderReopening Record and Remanding Proceeding toRegional Director For Further Hearing, in whichth0e Board directed that a further hearing be heldbefore the Trial Examiner for the purpose of per-mitting Respondent to adduce any evidence bearingon the floorladies status which was not adduced inCase 11-RC-1886, and that, upon conclusion ofsuch hearing, the Trial Examiner prepare a TrialExaminer's Supplemental Decision. Pursuant to anotice issued by the Regional Director, a furtherhearing was held where all parties appeared andwere afforded full opportunity to litigate the subjectof the remand- the supervisory status of the floor-ladies.On March 28, 1967, Trial Examiner Thomas F.Maher issued his attached Trial Examiner's Supple-mental Decision, finding that the floorladies respon-sibly direct employees and are supervisors withinthe meaning of the Act. The Trial Examiner con-cluded that the conduct and statements attributedto the floorladies which were found in the Trial Ex-aminer's Decision, and adopted by the Board in itsDecision and, Order, constitute conduct for whichRespondent is responsible and which requiresremedial action as set forth in the prior Trial Ex-aminer'sDecision.Accordingly, the Trial Ex-aminer recommended that his previous Recom-mended Order be readopted by the Board.Thereafter,Respondent filed exceptions to theTrial Examiner's Supplemental Decision and a sup-porting brief. The General Counsel and ChargingParty filed cross-exceptions and statements in sup-port thereof.2Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connections with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the reopened hearing and findsno prejudicial error was committed. The rulings arehereby affirmed, except as modified below.3 TheBoard has considered the Trial Examiner's Deci-sion and Supplemental Decision, the exceptions,cross-exceptions, and briefs, the entire record in theprior hearing and the remanded hearing, and thecourt's opinion, and hereby adopts the findings,conclusions, and recommendations of the Trial Ex-aminer, except as herein modified.We affirm our adoption of the Trial Examiner'soriginalRecommended Order of December 23,1964, except for paragraph 1(c) thereof which wasdenied enforcement by the court.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its order the Recom-mended Order of the Trial Examiner's Decision in153NLRB 309, and hereby orders that theRespondent, Sagamore Shirt Company, d/b/aSpruce Pine Manufacturing Company, Burnsville,North Carolina, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified:1.Delete paragraph 1(c) from the Trial Ex-aminer's original Recommended Order.2.Delete the third indented paragraph from theAppendix of the original Trial Examiner's Deci-sion.153 NLRB 309.2The General Counsel's motion to correct the transcript at thereopened hearing at p. 87 and the name of Barbara Grindstaff is herebygranted.3At the instant hearing, the Respondent made a motion to amend andchange the wording of the transcript of the prior hearing to conform withRespondent counsel's intended remarks in a prior offer of proof. The TrialExaminer granted the motion over objections of the General Counsel andthe ChargingParty.We reverse this ruling This case was before theBoard 2 years ago, and no motion to change the record was made at thattime. Subsequently,the case was transferred to the United States Courtof Appeals,and again the transcript remained in its original form. It wasonly after the court's comments on the subject that Respondent sought tochange the record In our opinion, this matter could and should have been166 NLRB No. 74timely broughtto the attention of the Board 2 years ago or to the court'sattention when the proceeding was pendingbefore it. Additionally, whenthe court remanded the case to the Board, it apparently did so for thelimited purpose of determining the status of the floorladies.The Trial Ex-aminer, as well as the Board,does not havethe authorityto exceed thescope of the court's remand In this regard, Respondent, after the court'sopinion, should have petitionedthe court toenlarge the scope of its re-mand order.As Respondent has failedto do this, the Board is bound, atthis time,to determine only the issues remanded toit by the court of ap-peals. Accordingly,we find merit in the exceptionsof the General Coun-sel and the ChargingParty to the TrialExaminer's ruling, which Respon-dent readily admits"reopens another phase of the case", and we reversethe rulingof the TrialExaminer's purported corrections of the prior trans-cript.308-926 0-70-29 438DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S SUPPLEMENTALrelied onPittsburghPlate Glass Co. v. N.L.R.B.,DECISION313 U.S. 146, 158 (1941),and the Board'sRules §102.67(f), adoptedin 1961, which provides thatSTATEMENT OF THE CASE"[f]ailure to requestreview [oftheRegionalTHOMAS F. MAHER, Trial Examiner: On June 22,1965, the National Labor Relations Board, hereafterreferred to as the Board, issued its Decision and Order inthismatter.' Thereafter on June 27, 1966, the UnitedStates Court of Appeals for the District of Columbia Cir-cuit entered an opinion and decree2 remanding theproceeding to the Board with instructions to affordSagamore Shirt Company d/b/a Spruce Pine Manufactur-ing Company, Respondent herein, a hearing to presentadditional evidence and argument with respect to thestatus of floorladies in its employ who were heretoforefound to be supervisors in Case 11-RC-1886.On September 20, 1966, the Board issued its OrderReopening Record and Remanding Proceeding to Re-gionalDirector For Further Hearing. It was orderedtherein that upon the conclusion of the hearing I prepareand serve upon the parties a Supplemental Trial Ex-aminer'sDecision containing findings and conclusionsupon the evidence received pursuant to the Order, andmake appropriate recommendations.Pursuant to notice issued by the Regional Director afurther hearing was held beforeme inBurnsville, NorthCarolina, where all parties appeared and were affordedfull opportunity to present evidence on the subject matterof the remand, examine and cross-examine witnesses,present oral argument, and file briefs. A brief and a Mo-tion to Correct the Transcript of Record were filed by theCharging Party. The Motion is hereby granted and it isdirected that the transcript be corrected accordingly.3Upon the entire record in this case, including thecourt's opinion and decree, the Board's Decision andOrder and subsequent Order Reopening the Record, therecord in Case 11-RC-1886, the evidence adduced at theoriginal and further hearing before me, and all the briefssubmitted by the parties, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWA. The Nature of the RemandIn its opinion the Court of Appeals stated in relevantpartAmalgamated ClothingWorkersof America[Sagamore Shirt Co] v. N.L.R.B.,365 F.2d 898, 902,905, 908-909, as follows:The first question before us is the supervisorystatus of the floorladies, since it was on the basis ofthat status that activities of the floorladies were heldto constitute a violation of section 8(a)(1) on the partof the Company. At the unfair labor practice hearingbefore the Examiner, the Company attempted toestablish that the floorladies were not supervisorsunder the Act. The Examiner held that since no ap-peal had been taken from the Regional Director'sdetermination of December 4 that the floorladiespossessed supervisory status, the issue could not berelitigated in the present proceeding. The Examiner'153 NLRB 309.2 365 F.2d 898.Over Respondent's specific objection I shall permit corrections atpages33 and 36 as conforming to my best recollection and to correct anDirector's determination] shall preclude such partiesfrom relitigating, in any related subsequent unfairlabor practice proceeding, any issue which was, orcouldhave been, raised in the representationproceeding." The Company filed specific exceptionsto this ruling, but the Board's opinion does not makeany reference to them. Board counsel now arguesthat we, too, are bound by the Regional Director'sdecision in light of the Company's failure to appealthat decision immediately to the Board.In the interest of clarity we may note that the TrialExaminer and the Board need not allow the Com-pany to relitigate the issue completely. The evidenceat the earlier hearing need not be reheard but could,as it was in this case, be incorporated into the record,uponbeing specifically identified. The findings of theRegionalDirectormay be accorded"persuasiverelevance," a kind of administrative comity, aidingthe Examiner and the Board in reaching just deci-sions, subject however to power of reconsiderationboth on the record alreadymadeand in the light ofany additional evidence that the Examiner findsmaterial and helpful to a proper resolution of the is-sue.We remand the question of the supervisory statusof the floorladies to the Board for further considera-tion in accordance with our decision and we willdelay any review of the nature of the activities of thefloorladies until the question of their status has beendetermined by the Board.*****The record is replete with testimony by signersand nonsigners of authorization cards that theyvoluntarily went to Shay's office to tell him boththat they opposed the Union and that they thoughtmost of the employees they talked to were likewiseopposed. The Examiner seems to have assumed,without deciding, that such statements could providean employer with reasonable doubt about majoritystatus, but he found that in this case the coercive ac-tivities of the floorladies and the refusal of manage-ment to verify the number of cards held by the Uniondemonstrated that the Company did not have a goodfaith doubt about the Union's majority, but wasrather seeking to destroy the majority. Obviously anemployer cannot seek delay of an election solely inan attempt to undercut a union majority. (Footnoteomitted.)Here, however, the Examiner's fordingrests upon the assumption that the Company wasresponsible for the conduct of the floorladies. Ac-cordingly, we remand the question for further con-sideration should it be determined on remand that thefloorladies are not supervisors. If they are super-visors, the Company is responsible for their conduct.otherwise unintelligible sentence. It is to be noted, however, in my findingand conclusions herein I have relied upon neither statement in either theoriginal or corrected form. SAGAMORE SHIRT CO.439B.The Representation Case FindingsIn the hearing in Case 11-RC-1886 evidence was ad-duced upon which the Regional Director made findingsin his Decision and Direction of Election issued onDecember 4, 1963, with respect to the eligibility of floor-ladies to vote in a Board-conducted election, as follows:Floorladies.The five sections of the sewing depart-ment are each under a floorlady. Three floorladiesare over groups of 18 employees each; one had a sec-tion of 15 employees and the fifth is over 32 em-ployees. They are hourly paid and received about 10percent more than machine operators, although ex-ceptional operators may on a piecework basis earnmore than the floorladies. The position of plantforeman was unfilled at the time of the hearing. Theoperations of the entire plant, utilizing a complementof approximately 115 employees, have no otheracknowledged supervision than that of the plantmanager (Shay), who estimates that he spends about80 percent of his time in the plant. In his absence, thefloorladies may transfer employees from one opera-tion to another and may grant time off. The recom-mendations, although subject to independent in-vestigation by the plant manager, are given weight,and have been followed by him. The floorladies signproduction tickets and check the quality of workdone by operators in their section; they have finalauthority to direct that that work be done over; whenan individual responsibility for bad work cannot befixed, the floorladies have sole authority to decidewhich operators shall make the repairs at time-workrates.As the record shows that there is presently nosupervision over approximately 100 employees inthe sewing department below the level of the plantmanager except that exercised by the floorladies, andas they have independent authority to make deci-sions affecting the pay of employees, I find that theyresponsibly direct employees and that they are su-pervisors. They are excluded from the unit. SeeAltoPlasticsManufacturing Corporation,136 NLRB850, 855;Monarch Rubber Company, Ic.,129NLRB 482, 486.A reading of the transcript of testimony in the representa-tion case, being exclusively the testimony of PlantManager Edward F. Shay, Jr., satisfies me that the factualfindings, as set forth above, upon which the RegionalDirector concluded that the floorladies were supervisorsare fully supported in the record of that case.C.New EvidenceAt the furtherhearing before me Respondent adducedfurther evidence respecting the duties of FloorladiesWinona Dunn, Vera Gouge, June Johnson, Phyllis Hen-son, and Kathy Jones, the same individuals involved inthe earlier phase of this matter, of whom Plant ManagerShay credibly testified that each had thesame duties andauthority as the other. He also explained that these floor-ladies could transfer employees from their primaryjob as-signments"to different work to do instead of goinghome." Employee Howell corroborated this, explainingthat when they got caught up they told Shay or FloorladyJohnson and she would give them something else to do,checking it with Shay later. While Shay testified thatfloorladies sought his approval before permitting em-ployees to leave early employee Irene Blevins testifiedthat on some such occasions Floorlady Johnson wouldgrant the permission without checking with Shay, whileat other times she would see Shay first.Shay testified that the floorladies seldom devoted morethan 20 percent of their time to working with their hands,the remainder of their time being devoted to quality con-trol (inspection) and instruction.As to the authority of floorladies to reprimand em-ployees, Shay indicated that they have authority to repri-mand employees "if their work was bad and they wantedto have their work done over." At a later point in histestimony Shay stated that the floorladies' reprimandwould be enforced, thus answering affirmatively thequestionQ.And some action would be taken because anoperator didn't follow the floorlady, is that right?A. That is correct.Employees are rated on the basis of their productionand some consideration is given to the quality of theirwork. There are approximately 116 employees in theplant, and it was contended from the very beginning thatthe plant's foreman, a job never filled at any relevanttime, was the only supervisor other than Shay in the en-tire organization. In other words Shay's supervision overall 115 employees who produced approximately 1200finished shirts daily was claimed by Respondent to besole and exclusive. However, the operational setup of theplant provides for the assignment of groups of employeesto each floorlady. These groups average 18, with 15 inone and 32 in another. The company bulletin board car-ries a listing of the employees assigned to each floorlady.In addition to the foregoing details which are presentedto evaluate the floorladies' status as supervisors it is sig-nificant to note that in Respondent's published EmployeeRule and Regulations the term "supervisor" is used in thecontext of establishing the employees' working hours andtheir processing of repair work assigned to them. At thehearing Shay identified the floorlady as the individualreferred to in this notice as "supervisor." And in this par-ticular it is to be noted that in the original hearing of Case11-RC-1886 Shay frequently used the term "supervisor"when referring to duties being performed by a floorlady.Thus he stated at page 30 of the transcript of the originalhearing that "if a supervisor finds bad work in her (anoperator's) machine she would bring it back to the opera-tor to repair it and do it over." Shay further testified thatwith respect to the publishedrules, someof which carrythe penalty of discharge, the floorladies were chargedwith the duty of seeing that they were enforced.Supervisory meetings do not appear to have been regu-larized to any degree excepting Shay's periodic produc-tion meetings with the floorladies. But on the occasion ofthe Union's appearance at the plant in 1963, prior to therepresentation proceeding, Shay called together only thefloorladies and the cutting room foreman and instructedthem in the manner they were to conduct themselves.Conduct, it isto be noted, which forms the basis now ofthis veryinquiry into their status.The foregoing findings as to the duties and responsibili-tiesofRespondent's floorladies is based upon thetestimony of Plant Manager Shay which I credit. Em-ployees themselves have corroborated Shay. Thus em-ployee Evelyn Ollis, after stating that she had beentrained in her duties by Floorlady Johnson, described oncross-examination the return of mistakes to her by herfloorlady, stating, "Well, if she told us to do it over, wedone it over." 440DECISIONSOF NATIONALLABOR RELATIONS BOARDD. ConclusionsAs previously noted, it is apparent upon considerationof the testimony supplied by Plant Manager Shay at thehearing in Case 11-RC-1886 that the floorladies werevested with duties and responsibilities much in excess ofthose possessed by the rank-and-file operators in theplant. Thus they were empowered to transfer employeesfrom one job to another, to grant them time off, and makerecommendations to Shay which, although independentlyinvestigated,were given considerable weight and wereusually followed. The floorladies had the authority todirect that mistakes be corrected and could assign workfor correction to other operators.All of the foregoing, and in particular, the fact that ex-cept for the authority excercised by the floorladies therewas no other supervision over Respondent's 115 em-ployees except Plant Manager Shay himself,4 clearlyjustified theRegionalDirector in the conclusion hereached, namely that floorladies responsibly direct em-ployees and are accordingly supervisors within the mean-ing of the Act.Insofar as I am charged with a review of this action Ilikewise conclude and find upon the basis of my indepen-dent review of the record in Case 11-RC-1886 that floor-ladies are supervisors within the meaning of Section 2(11)of the Act.Upon consideration of the further testimony given be-fore me pursuant to remand, and with particular referenceto the additional testimony of Plant Manager Shay whichI credit, I am persuaded that nothing has been developedthat would rebut the Regional Director's determination.On the contrary, and particularly in the areas to which Ishall refer in summary, I am of the opinion that the Re-gional Director's conclusions have received even furthersupport.The floorladies were empowered to instruct employeesin their duties, to assign them work, reassign them toother work, check their work for mistakes, supervise thecorrection of the mistakes, permit time off on occasionwithout Shay's approval, and make recommendations toShay which he generally followed, usually after investiga-tion. The floorladies never performed routine operationsfor more than 20 percent of their average work time, theremainder of their time being given to "quality control"over the average of 18 operators assigned to each ofthem. And in this quality control aspect it is to be notedthat in the Respondent's rating of an employee the qualityof his work is a significant determinant. Unless Shay hadassistance in this particular, namely someone to assist inthe rating itself, the results as to 115 employees and theirdaily average output of 1200 shirts would be deficient in-deed.And finally Shay's reference to the floorladies as"supervisors" at the hearing in 11-RC-1886 and hisidentification of them as "the supervisors" referred to inthe published employee rules and regulations is of sig-nificance to any final conclusion as to their supervisorystatus.Upon consideration of the foregoing findings basedupon Shay's credited testimony at the hearing on remandbefore me, I am persuaded that the record made on thesubject of supervisory status amply supports the findingsof the Regional Director in Case I 1-RC-1886. Independ-ent of his findings, however, upon the facts adduced atthe most recent hearing, as set forth above, I concludeand find that the floorladies employed by Respondentduring the period between midsummer of 1963 and May1964, being the period of time directly relevant to eventsfound as facts in the instant case, Case I 1-CA-2319, areindividualswho responsibly direct employees and aretherefore supervisors within the meaning of Section 2(11)of the Act.5 Specifically, I conclude and find that at allrelevant times specified in my initial findings with respectto each of them (153 NLRB 309 at 312-313, 317-318,319, 322, and 324.) Winona Dunn, Vera Gouge, JuneJohnson, Phyllis Henson, and Kathy Jones each was afloorlady who responsibly directed employees and there-fore a supervisor within the meaning of Section 2(11) ofthe Act.Upon consideration of my findings and conclusionsabove it is apparent that the conduct and statements as-cribed to the floorladies in my Decision and thereafter ac-cepted by the Boards constitutes conduct and statementsattributable to the Respondent for which remedial actioniswarranted as previously set forth. I shall accordinglyrecommend that my previous Recommended Order inthis matter be adopted by the Board.RECOMMENDED ORDERIt is recommended that the Recommended Order con-tained in my Decision issued on December 23, 1964, andadopted by the Board on June 22, 1965, be readopted bythe Board and that appropriate further action be taken inthe premises to seek enforcement thereof by the Court ofAppeals for the District of Columbia Circuit.Mid-South Manufacturing Company, Inc.,120 NLRB 230, fn 2.243.Mid-South Manufacturing Company, Inc.,120 NLRB 230,fn. 2, and6 153 NLRB 309.